Title: Thomas Jefferson to John Brazer, 22 November 1819
From: Jefferson, Thomas
To: Brazer, John


					
						Sir
						
							Monticello
							Nov. 22. 19.
						
					
					I am favored with your letter of Oct. 18. and much indebted for it’s kind and respectful expressions towards myself. the esteem of the good and wise is the balm of age and retirement. you ask consent to the publication of my letter on the advantages of classical learning. this, you know is a question which has been debated for ages, and still divides the world, the learned, at least, from the unlearned part. having decided for myself on the first view of the question, I never took the trouble of reading what had been written on it by others: but I have not a doubt but that every thing, which can be said, has already been said, and that there is not a sentiment in my letter which has not been anticipated. to be pitted therefore in the Arena of the public papers, as a new Champion with nothing new to offer, would be met by the derision of the Antagonist party.   I am old and infirm, scarcely equal to the labor of common and necessary letters, and sickening for the downy bed of repose and quiet. I have been long enough in contentious offices to be thorougly heart-sick of every thing like strife; and am ready to say to every human being ‘thou art my brother,’ and to offer him the hand of concord and amity. at my time of life, tranquility is it’s summum bonum. these dispositions will, I hope, justify my unwillingness to be exhibited in scene before the public, and exposed to the peltings of rabble-writers. letters too which are written in the carelessness and confidence of private correspondence, may have blots to be hit, which could have been filled up if meant to meet public criticism. ‘aliter enim scribimus quod eos solos quibus mittimus aliter quod multos lecturos putamus.’ add to these considerations that there is a period in the life of man when he should cease to trust himself on paper. the precise moment indeed may not be distinctly marked: but when the body is sensibly decayed, we may well suspect that the mind is in some sympathies with it. when the coat is well-worn, we ought to expect that the lining also is becoming thread-bare. we are the last too ourselves in percieving this wane of the understanding; and unfortunately the faculty of percieving is still weakening with the progress of it’s own decay. if Bonaparte ever felt a kindness in his life, he did one to in forbidding  the old Delalande, who was doting and still scribbling, from publishing any thing more. pardon me then, good Sir, if I wish the letter to remain as a private testimonial only of my respect for your wishes signified to me in that to which it was an answer: and accept the assurance of my high respect and esteem.
					
						
							Th: Jefferson
						
					
				